internal_revenue_service number release date index number -------------------------- ----------------------------------- ---------------------------- re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------------ ---------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-144955-12 date october legend husband wife date date date year accountants trust a ------------------------------------------------------ ---------------------------------------------------- -------------------------- -------------------------- ----------------------- ------- -------------------------------- ----------------------------------------------------------------------------------- ------------------------------------------- -------------- dear ---------------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to elect out of the generation-skipping_transfer gst_exemption automatic allocation rules the facts and representations submitted are summarized as follows on date husband and wife established an irrevocable_trust trust for the benefit of their three grandchildren and future grandchildren husband transferred dollar_figurea to trust on date husband and wife retained accountants to prepare the form sec_709 united_states gift and generation-skipping_transfer_tax returns for year on the form sec_709 husband and wife consented to treat the gift to trust made in year as being made one-half by each pursuant to sec_2513 husband and wife intended that no portion of their available gst_exemption be used in connection with the transfer plr-144955-12 accountants prepared the form sec_709 but failed to make the proper written election out of the automatic allocation rules under sec_2632 on the form sec_709 the form sec_709 were timely filed on date you have requested an extension of time under sec_2642 and sec_301_9100-3 to elect out of the automatic allocation of gst_exemption with respect to the year transfer to trust law and analysis sec_2513 provides that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that the gift is treated as made one-half by each spouse only if both spouses have signified under the regulations provided for in subsection b their consent to the application of sec_2513 in the case of all gifts made during the calendar_year by either while married to each other sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made however the consent may not be signified after the 15th of april following the close of such year unless before the 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filled by either spouse sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides in part that the term skip_person means a_trust if all interests in such trust are held by skip persons sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-144955-12 sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate regardless of whether such a return is required to be filed sec_2632 provides that the manner in which allocations are to be made shall be prescribed by forms or regulations issued by the secretary sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero automatic allocation if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the unused portion of an individual's gst_exemption is that portion of such exemption which has not previously been allocated by such individual or treated as allocated under sec_2632 or sec_2632 sec_2632 provides that an individual may elect to have the automatic allocation rule_of sec_2632 not apply to a transfer sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 provides that the term maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be sec_302 of the tax relief unemployment insurance reauthorization and job creation act of truirjca p l stat provides that in the case of any gst made after date and before date the applicable_rate determined under sec_2641 shall be zero under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which plr-144955-12 is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good plr-144955-12 faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301 b i through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly you are granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to the year transfer to trust the election out will be effective as of date the election should be made on a supplemental form_709 for year the form_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh you should attach a copy of this letter to the supplemental form_709 we have enclosed a copy for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144955-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
